

MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS II, L.P
MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS (CAYMAN) II, L.P
520 Madison Avenue, 35th Floor
New York, New York 10022

 
November 28, 2005
 
ATA Holdings Corp.
ATA Airlines Inc.
7337 West Washington Street
Indianapolis, IN 46231-1300
Attention: John Denison
 
 
Re: Financing Commitment
 
Ladies and Gentlemen:
 
We understand that ATA Holdings Corp. (“ATA” or the “Company,” and together with
certain direct and indirect subsidiary debtors, the “Debtors”), a
debtor-in-possession in jointly administered chapter 11 cases (the “Chapter 11
Cases”) before the United States Bankruptcy Court for the Southern District of
Indiana, Indianapolis Division (the “Bankruptcy Court”) is contemplating an
amendment to the plan of reorganization filed on September 30, 2005 (the “Plan”
and the “Amended Plan”) to include, among other things, (1) $30 million
debtor-in-possession financing (the “New DIP”) by MatlinPatterson Global
Opportunities Partners II, L.P. and/or MatlinPatterson Global Opportunities
Partners (Cayman) II, L.P. (and/or one or more funding vehicles they may form
and capitalize with one or more related or unrelated co-investors) (“MP”), and
(2) upon the effectiveness of the Amended Plan, up to $70 million in exit
financing to a reorganized ATA (“New ATA” and together with certain direct and
indirect debtor subsidiaries, the “Reorganized Companies”), in the form of
equity investment (the “Equity Financing”) and a standby purchase commitment for
a rights offering to the Debtors’ unsecured creditors (the “Rights Offering”,
and together with the New DIP and the Equity Financing, the “MP Financing”), all
under the terms and conditions set forth in the Term Sheet (as defined below).
 
MP is pleased to submit this commitment (the “Commitment Letter”) to provide the
Debtors with the MP Financing, subject to the terms and conditions set forth
herein. MP would provide the MP Financing to the Debtors and Reorganized
Companies, substantially on the terms and conditions set forth in the term sheet
attached hereto as Exhibit A (the “Term Sheet”). The proceeds of the MP
Financing are to be used by the Reorganized Companies for repayment of certain
obligations, general working capital and corporate purposes and to make certain
specified payments in connection with, and to facilitate the consummation of,
the Amended Plan, which Amended Plan is to be in form and substance materially
consistent with the Term Sheet and which ATA will seek to confirm as
expeditiously as possible in the Chapter 11 Cases and in any event no later than
January 31, 2006.
 
Any capitalized terms used but not defined herein shall have the meaning set
forth in the Term Sheet.
 
 

--------------------------------------------------------------------------------


 
1.  Commitment. The Term Sheet sets forth the terms and conditions under which
MP is prepared to fund the New DIP and become the lead investor in the
Reorganized Companies and plan sponsor for the Amended Plan (the “Lead
Investor”). Promptly following execution of the Term Sheet and obtaining of the
Court Approval (as defined below), ATA as the “Borrower” and MP shall proceed in
good faith to complete and execute definitive legal documentation that is
reasonably based upon the terms and conditions set forth herein. The Definitive
Documentation will include, without limitation: (i) a Debtor-in-Possession
Credit Agreement and related documentation in respect of the New DIP (the “DIP
Loan Documentation”), which will be submitted to the Bankruptcy Court for
approval on or before December 6, 2005, and (ii) an Investment Agreement and
related documentation implementing, among others, the Equity Financing
provisions set forth in the Term Sheet, which will be submitted to the
Bankruptcy Court for approval as part of the confirmation of the Amended Plan,
and (iii) other documentation as necessary to reflect the parties’ agreements
with respect to the Rights Offering and the matters discussed in the section of
the Term Sheet entitled “Potential Agreement with Southwest” (together, the
“Definitive Documentation”).
 
2.  Expenses. The Borrower shall reimburse to MP, no later than two business
days following approval by the Bankruptcy Court of this Commitment Letter and
Term Sheet (the “Court Approval”), and upon submission of invoices therefor, all
expenses theretofore incurred by MP in connection with its initial due diligence
investigation of the Debtors, the negotiation of this Commitment Letter and the
Term Sheet, the structuring of the proposed transaction, and the seeking of
Court Approval, including, without limitation: (i) the fees and expenses of
legal counsel (Sidley Austin Brown & Wood llp) and special aviation legal
counsel (O'Melveny & Myers LLP), and (ii) the fees and expenses of consultants
(Bain & Co.). In addition, the Debtors will reimburse to MP, no later than five
days following receipt of an invoice therefor (which MP may submit every two
weeks following the Court Approval), any expenses (including without limitation
the fees and expenses of legal counsel and consultants) reasonably incurred by
it in connection with (a) any additional due diligence investigation of the
Debtors, (b) the negotiation, execution and delivery of the Definitive
Documentation and any amendments thereto, (c) participation in the Bankruptcy
Court proceedings and Amended Plan formation process, (d) the consummation of
the transactions contemplated by the Term Sheet and the Definitive
Documentation, (e) making any filings and obtaining any approvals which may be
required or which may be deemed desirable, such as under the Hart-Scott-Rodino
Antitrust Improvements Act and any other State or Federal law (including without
limitation any fees payable in connection with the making of such filings or
obtaining of such approvals), (f) litigation, contested matters or adversary
proceedings, relating to the MP Financing or the Chapter 11 Cases, in which MP
participates subsequent to the execution of this Commitment Letter and (g)
enforcement of the rights of MP under the Definitive Documentation.
 
3.  Fees. In connection with the MP Financing, MP will earn a funding fee (the
“MP Funding Fee”), as provided in the Term Sheet. ATA will also pay MP a
break-up fee (the “Break-Up Fee”), as provided in the Term Sheet. The obligation
to pay the MP Funding Fee and any Break-Up Fee as provided herein will be
binding upon Reorganized ATA in the event any plan of reorganization for ATA is
consummated regardless of whether such plan of reorganization provides for the
payment of such MP Funding Fee and Break-Up Fee.
 
 

--------------------------------------------------------------------------------


 
Once paid, the fees and expenses or any part thereof payable hereunder shall not
be refundable or form the basis of any defense, setoff, or recoupment claim
under any circumstances, regardless of whether the transactions contemplated by
the Term Sheet are consummated. All such fees and expenses will be paid in
immediately available funds.
 
4.  Non-Solicitation. From and after the execution of this Commitment Letter,
the Debtors shall not (absent prior written consent from MP, which it may
withhold in its sole discretion) directly or indirectly (i) solicit, encourage
or initiate any negotiations or discussions with respect to any investment or
restructuring proposals competing with the MP Financing (including without
limitation any other form of debt or equity financing transaction, business
combination, joint venture, asset sale or other transforming transaction
involving either of the Debtors) (“Competing Proposals”), or (ii) except as is
required by law or order of the Bankruptcy Court, or based on the advice of
counsel, as is required pursuant to the fiduciary duties of the Debtors as
debtors-in-possession: (A) disclose any information to any potential sponsor or
proponent of a Competing Proposal or afford any such person with access to the
properties, books or records of the Debtors (provided that nothing herein shall
be deemed to prohibit the Debtors from disclosing information in the ordinary
course of their businesses consistent with past practices) or (B) participate in
any negotiations or discussions with respect to a Competing Proposal, or
otherwise negotiate with or cooperate with any person for the purpose of
enabling such person to submit a Competing Proposal. In the event the Debtors
receive a Competing Proposal or other offer on an unsolicited basis, they shall
provide MP with a copy thereof no later than one (1) business day after
receiving it.
 
5.  Indemnity. Excluding any indemnity claims arising solely from an Indemnified
Party’s (as defined herein) breach of the Commitment Letter, breach of any other
agreements between an Indemnified Party and ATA, or among an Indemnified Party
and the Reorganized Companies, upon execution of the Commitment letter, ATA will
agree to indemnify and hold harmless MP and its respective affiliates,
directors, officers, partners, members, participants, employees, agents and
assignees (including affiliates thereof) (each an “Indemnified Party”) from and
against any and all losses, claims, damages, liabilities or other expenses to
which such Indemnified Party may become subject, insofar as such losses, claims,
damages, liabilities (or actions or other proceedings commenced or threatened in
respect thereof) or other expenses arise out of or in any way relate to or
result from the MP Financing (whether or not MP’s commitment therefor receives
Court Approval) or any other agreements or transactions entered into with the
Debtors or a third party in connection therewith, or in any way arise from any
use or intended use of the Commitment Letter, the Term Sheet or the proceeds of
the MP Financing, and the Debtors or the Reorganized Companies, as the case may
be, jointly and severally, will reimburse (on an as-incurred monthly basis) each
Indemnified Party for any legal or other expenses incurred in connection with
investigating, defending or participating in any such loss, claim, damage,
liability or action or other proceeding (whether or not such Indemnified Party
is a party to any action or proceeding out of which indemnified expenses arise),
but excluding therefrom all expenses, losses, claims, damages and liabilities
that are finally determined in a non-appealable decision of a court of competent
jurisdiction to have resulted solely from the gross negligence or willful
misconduct of such Indemnified Party. In the event of any litigation or dispute
involving the Commitment Letter and/or the Term Sheet, subject to the foregoing,
MP shall not be responsible or liable to the Debtors or the Reorganized
Companies, as the case may be, for any special, indirect, consequential,
incidental or punitive damages. The obligations of the Debtors or the
Reorganized Companies under this paragraph (the “Indemnification Obligations”)
shall remain effective whether or not any of the transactions contemplated in
the Commitment Letter or Term Sheet are consummated, any definitive legal
documentation is executed and notwithstanding any termination of such Commitment
Letter or Term Sheet, and shall be binding upon the Debtors, as an
administrative expense, and upon the Reorganized Companies in the event that any
plan of reorganization of ATA is consummated.
 
 

--------------------------------------------------------------------------------


6.  Due Diligence. Upon reasonable notice and pursuant to the terms of the
Confidentiality Agreement entered into between MP and the Debtors, ATA will
afford MP full and complete access to the books, records and properties of the
Debtors and the opportunity to discuss the business, affairs and finances of the
Debtors with directors, officers, employees, accountants, attorneys and
representatives of the Debtors in order to enable MP and its counsels,
consultants, accountants and other representatives to each make such
investigations of the Debtors and its respective businesses as it deems
appropriate. ATA agrees that it will cause the officers and employees of the
Debtors, and will request their respective legal counsel, consultants,
investment bankers and accountants, to cooperate so that MP can complete such
review, including promptly disclosing to MP any material facts known to such
parties which has resulted in, or could be expected to result in, a Material
Adverse Change.
 
This Commitment Letter is being provided by MP in reliance on the following: (i)
all written information and other materials concerning ATA, the Reorganized
Companies, the Plan and the Amended Plan (the “Information”) which has been, or
is hereafter, prepared by, or on behalf of, ATA and delivered or made available
to MP is, or when delivered will be, when considered as a whole, complete and
correct in all material respects and does not, or will not when delivered,
contain any untrue statement of material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances under which such statements have been made and (ii)
to the extent that any such Information contains projections, such projections
were prepared in good faith on the basis of (A) assumptions, methods and tests
which are believed by ATA to be reasonable and (B) information believed by ATA
to have been accurate based upon the information available to ATA at the time
such projections were furnished to MP . The Debtors will keep MP apprised of any
material Information, including without limitation all such Information as may
be required to be disclosed to the Committee of Unsecured Creditors in the
Chapter 11 Cases.
 
ATA shall not issue any press release that references MP, the MP Financing, or
the Amended Plan without the consent of MP; provided, however, that if ATA has
provided to MP a copy of the press release, and MP has not responded within
three (3) business days, ATA may proceed with issuance of the press release.
 
This Commitment Letter and the Term Sheet (a) supersede all prior discussions,
agreements, commitments, arrangements, negotiations or understandings, whether
oral or written, of MP and the Debtors with respect thereto; (b) shall be
governed, except to the extent that the Bankruptcy Code is applicable, by the
laws of the State of New York, without giving effect to the conflict of laws
provisions thereof; (c) shall not be assignable by ATA without the prior written
consent of MP (and any purported assignment without such consent shall be null
and void); (d) are intended to be solely for the benefit of the parties hereto
and is not intended to confer any benefits upon, or create any rights in favor
of, any person other than the parties hereto; and (e) may not be amended or
waived except by an instrument in writing signed by the Debtors and MP .
 
 

--------------------------------------------------------------------------------


 
This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this
Commitment Letter by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.
 
Notwithstanding anything herein to the contrary, the obligations of the Debtors
under this Commitment Letter and the Term Sheet will be subject to the approval
of the Bankruptcy Court. ATA will file a motion no later than November 10, 2005,
seeking Bankruptcy Court approval (“Court Approval”) for the Commitment Letter
(including payment of expenses and the indemnification obligations as
administrative expenses and obligations of the ATA estates).
 
The commitment set forth in this Commitment Letter will expire (i) at 5:00pm,
New York City time, on November 29, 2005, if not theretofore approved by the
Bankruptcy Court, or (ii) if so approved by the Bankruptcy Court, on December 1,
2005, if the amounts payable to MP pursuant to paragraph 2 above for which
invoices have been submitted to the Debtors have not been received by MP on or
before 5:00 p.m., New York City time, on such date.
 
If the foregoing is acceptable, please indicate your acceptance of the terms
hereof and of the Term Sheet by returning to us executed counterparts hereof not
later than 5:00 p.m., New York City time, on November 29, 2005, and if not so
executed and returned to us by such time, the offer contained in this Commitment
Letter will lapse and be of no further force or effect. Subject to the foregoing
and to Court Approval, this Commitment Letter will be binding upon the Debtors
and MP when executed and delivered by them.
 





 


--------------------------------------------------------------------------------



 
 
 
 
 
 
 
                                                          Very truly yours,
                                                          
                                                          MATLINPATTERSON GLOBAL
                                                          OPPORTUNITIES PARTNERS
II, L.P.
 
                                                            By:  /s/ Robert H.
Weiss
                                                                Name:  Robert H.
Weiss
                                                                Title:  General
Counsel
 
                                                          MATLINPATTERSON GLOBAL
                                                          OPPORTUNITIES PARTNERS
(Cayman) II, L.P.
 
                                                            By:  /s/ Robert H.
Weiss
                                                                Name:  Robert H.
Weiss
                                                                Title:  General
Counsel
 
 
        Agreed and accepted on this
        29th day of November, 2005:
 
        ATA AIRLINES, INC.
 
        By:   /s/ John G. Denison
             Name: John G. Denison
             Title: CEO & President
 
         By:   /s/ Francis J. Conway
             Name:  Francis J. Conway
             Title: Chief Financial Officer
    
 
         ATA HOLDINGS CORP.
 
        By:   /s/ John G. Denison
          Name: John G. Denison
          Title: CEO & President
 
        By:   /s/ Francis J. Conway
          Name:  Francis J. Conway
             Title: Chief Financial Officer
 
 




 


--------------------------------------------------------------------------------



EXHIBIT A


TERM SHEET





--------------------------------------------------------------------------------







$30,000,000
MP Debtor-in-Possession Credit Facility
(Payable in Common Stock at Plan Effectiveness)
 
 
For
 
 
ATA Airlines, Inc.
 
 
And
 
 
$45,000,000
Common Stock Purchase Commitment
 
And
 
$25,000,000
Purchase Commitment in respect of a Rights Offering Transaction for Common Stock
 
To be Provided By
MatlinPatterson Global Opportunities Partners II, L.P. and/or MatlinPatterson
Global Opportunities Partners (Cayman) II, L.P.


For Funding a Plan of Reorganization
For
 
ATA Airlines Inc. and ATA Holdings Corp.
 



 


--------------------------------------------------------------------------------




Term Sheet
 


Borrower
 
ATA Airlines, Inc. (the “Borrower”) as a debtor and debtor-in-possession in a
case (the “Case” and, together with the bankruptcy case of its parent, ATA
Leisure Corp. and ATA Cargo, Inc. the “Cases”) under Chapter 11, Title 11,
United States Code (the “Bankruptcy Code”) filed in the United States Bankruptcy
Court for the Southern District of Indiana, Indianapolis Division (the
“Bankruptcy Court”). The Borrower and its parent - ATA Holdings Corp. (the
“Parent”), ATA Leisure Corp. and ATA Cargo, Inc. - are sometimes collectively
referred to herein as the “Debtors”.
 
Lender/Investor
 
MatlinPatterson Global Opportunities Partners II, L.P. and/or MatlinPatterson
Global Opportunities Partners (Cayman) II, L.P. (and/or one or more funding
vehicles they may form and capitalize with one or more related or unrelated
co-investors) ( “MP”). 
 
Guarantors
 
The Parent and the other Debtors other than the Borrower.
 
MP DIP Financing
 
An aggregate principal amount of $30,000,000 will be made available, in one or
more tranches, on or about December 6, 2005 (the “New DIP Funding Date”),
subject to the terms and conditions set forth herein (the “MP DIP Financing” or
“DIP Loan”).
 
Cash Repayment; Stock Repayment; DIP Loan Conversion
 
Unless theretofore converted into New Common Stock (as defined below) pursuant
to the DIP Loan Conversion (as described below), and subject to the next
sentence, all principal and accrued interest on the DIP Loan (collectively, the
“DIP Loan Obligations”) will become due and payable in cash (the “Cash Repayment
Scenario”) upon the earlier to occur of (i) a DIP Loan Event of Default (as
defined below), and (ii) March 15, 2006. At the option of MP (the “DIP Deferral
Option”), repayment of the DIP Loan Obligations may be deferred (the “Deferral
Period”) to the effective date of a plan of reorganization (the “Plan” and the
“Effective Date”), at which time MP may exchange the DIP Loan Obligations into
New Common Stock at the Conversion Ratio (as defined below) (the “DIP Exchange
Option”). During the Deferral Period, the DIP Loan Obligations will continue
accruing interest on the same basis as prior to the exercise of the DIP Deferral
Option. Other obligations (e.g., expense reimbursement) of the Borrower under
the MP DIP Financing shall be paid from time to time as incurred, but no less
frequently than semi-monthly, as provided in the Commitment Letter to which this
Term Sheet is attached.
 
If no DIP Loan Event of Default occurs, then subject to the satisfaction of the
Plan Conditions, the outstanding principal and interest of the DIP Loan shall be
repaid (the “DIP Loan Conversion”) by the issuance to MP on the Effective Date
of New Common Stock (as defined below), at a conversion ratio of $10.75 to 1
share of New Common Stock (the “Conversion Ratio”) (i.e. the principal amount of
the DIP Loan will be converted into 27.9% of the total number of the New Common
Stock outstanding on the Effective Date).
 

 
 

--------------------------------------------------------------------------------


 
Interest Rate
 
Interest on each DIP Loan will accrue from the applicable funding date at the
rate of 10% per annum and will be payable on the applicable Maturity Date.
 
Priority
 
All obligations of the Debtors with respect to the MP DIP Financing will be
entitled to superpriority claim status in the Cases, subordinate to that of the
existing Southwest Airlines (“Southwest”) debtor-in-possession facility (the
“Southwest DIP”) and the ATSB Loan (as defined below).
 
Security for the MP DIP Financing
 
The MP DIP Financing will be secured by a lien on ATA assets subordinate in all
respects to the liens of Southwest and the ATSB.
Use of Proceeds
 
The proceeds of the MP DIP Financing shall be used for working capital and other
general corporate purposes of the Debtors.
 

 
 

--------------------------------------------------------------------------------


 
MP DIP Financing Closing Conditions
No borrowing under the DIP Loan shall be permitted prior to a DIP Loan closing
(the “DIP Loan Closing”). Each of the following conditions (the “DIP Loan
Closing Conditions”) must be satisfied or waived by MP before the DIP Loan
Closing can occur:
 
(i) The Debtors and MP shall have executed the DIP Loan Documentation (as
defined in the Commitment Letter).
 
(ii)  The Bankruptcy Court shall have issued an order approving the Commitment
Letter, the DIP Loan Documentation and the borrowing of the DIP Loan by ATA.
 
(iii)  The Bankruptcy Court shall have issued an order approving the Amended
Codeshare Agreement.
 
(iv)  There shall have been no material adverse change in the business, assets,
liabilities (actual and contingent) operations conditions (financial or
otherwise) or prospects of the Debtors (a “Material Adverse Change”) since July
31, 2005, including without limitation (i) no amendment to, or termination of,
the code-sharing and other existing arrangements between the Borrower and
Southwest (the “Codeshare Agreement”), except as approved in writing by MP or
except as reflected in the Amended Codeshare Agreement (as defined below); and
(ii) no resignation of the senior management and other key employees of the
Debtors.
 
(v) The Debtors shall have continued to implement the operating plan for
scheduled airline passenger services provided to MP and dated as of October 8,
2005, with such revisions as may be approved in writing by MP (“OpPlan 6”), as
contemplated therein.
 
(vi) MP shall be granted a lien on ATA assets subordinate in all respects to the
liens of Southwest and ATSB (the “MP Lien”), and to the extent required,
Southwest and ATSB shall have consented to the DIP Loan and MP Lien.
 
(vii) The Debtors shall have filed an amended Plan substantially consistent with
“OpPlan 6” (the “Amended Plan”) no later than December 6, 2005.
 
(viii)  Following discussions between MP, the Debtors and the U.S. Department of
Transportation (“DOT”), the DOT shall have advised MP and the Debtors, in
writing, that the transactions contemplated hereby are not inconsistent with
applicable law and rules and DOT practice.
 
(ix) The Borrower and Southwest shall have executed an Amended and Restated
Codeshare Agreement and related documentation on terms acceptable to MP (the
“Amended Codeshare Agreement”).
 
(x) The terms under which the secured claim of the ATSB based on the ATSB Loan
Agreement (the “ATSB Loan”) shall be converted on the Effective Date (the “New
ATSB Terms”) into long term exit financing shall have been established to the
reasonable satisfaction of MP.
 

 
 

--------------------------------------------------------------------------------


 

   
Additional Equity Investment; Rights Offering
 
On the Effective Date and subject to the satisfaction of the Plan Conditions
(one or more of which may be waived by MP), MP will invest $45,000,000 (adjusted
as provided below) (the “Additional Equity Investment”) in the Parent (or a new
holding company that will, as of the Effective Date of the Amended Plan, hold
all of the stock of the other debtors, which will also be referred to hereafter
as the “Parent”), in consideration of the issuance to it by the Parent, on the
terms described in Exhibit A hereto, of shares of common stock of the Parent
(the “New Common Stock”). In the event that the outstanding principal amount of
the DIP Loan, the MP Funding Fee (as defined below) and interest on the
foregoing exceeds $30,000,000 on the Effective Date, the amount of the
Additional Equity Investment required to be made by MP will be reduced by the
amount of such excess.
 
In addition, it is contemplated that the Amended Plan will provide for the
offering of $25,000,000 worth of shares of New Common Stock (the “Rights
Offering Shares”) through the mechanism (the “Rights Offering”), in which
non-transferable rights (the “Subscription Rights”) shall be issued to holders
of allowed unsecured claims against the Debtors who are accredited investors and
who meet certain criteria concerning U.S. citizenship (the “Eligible Holders”).
Subscription Rights shall entitle each Eligible Holder to purchase a portion of
the Rights Offering Shares (in proportion to the respective value of their
claims) at a per share price equal to the price paid by MP. The Rights Offering
Shares will be subject to dilution, pro rata with MP, in the event the
Management Options, the ALPA Options and the Warrants, described below, are
exercised. MP will act as the exclusive standby purchaser (the “Standby
Purchaser”) of Rights Offering Shares not subscribed by any Eligible Holder (the
“Standby Purchase Commitment”) so as to ensure that the Rights Offering, when
added to the Additional Equity Investment, generates gross proceeds to the
Parent equal to $70,000,000 (the “Purchase Commitment”). MP reserves the right
to assign or sell a participation in all or any portion of its Standby Purchase
Commitment to one or more accredited investors who meet certain criteria
concerning U.S. citizenship (including, without limitation, any Eligible
Holders), provided that any such assignment or sale will not release MP from its
Standby Purchase Commitment hereunder.
 
Unsecured Creditors
 
Assuming agreement is reached with Southwest with respect to the matters
described under “Potential Agreement with Southwest”, in addition to having the
right to subscribe to all of the Rights Offering Shares, unsecured creditors in
Class 6 will receive: (i) shares representing 7% of the New Common Stock
outstanding on the Effective Date (the “Original Creditor Stock”); (ii) warrants
to acquire up to 2% of the New Common Stock outstanding on the Effective Date,
at an exercise price per share equal to the price paid by MP and on such other
terms acceptable to MP (the “Original Warrants”); and (iii) subject to the next
sentence, additional warrants to acquire up to 2% of the New Common Stock
outstanding on the Effective Date, at an exercise price per share equal to the
price paid by MP and on such other terms acceptable to MP (the “Additional
Warrants”, the Original Warrants and the Additional Warrants being referred to
collectively herein as the “Warrants”). The Additional Warrants will be issued
to the unsecured creditors on the condition that the Eligible Holders subscribe
to all of the Rights Offering Shares.
 

 
 

--------------------------------------------------------------------------------


 
Management and Employees
 
Management will have the right to acquire up to 5%, on a fully diluted basis, of
the New Common Stock, through the exercise of stock options (assuming agreement
is reached with Southwest with respect to the matters described under “Potential
Agreement with Southwest”) (the “Management Options”).
 
Members of ALPA will have the right to acquire up to 4%, on a fully diluted
basis, of the New Common Stock, through the exercise of stock options (assuming
agreement is reached with Southwest with respect to the matters described under
“Potential Agreement with Southwest”) (the “ALPA Options”, the Management
Options and the ALPA Options being referred to collectively herein as the “Stock
Options”).
 
The exercise price for the Stock Options will be the same as the purchase price
paid by MP for the New Common Stock.
 
Dilution
 
Upon exercise of the Stock Options, all outstanding New Common Stock (including
any New Common Stock issued upon exercise of the Warrants) will be diluted on a
pro-rata basis.
 
Implementation
 
The DIP Loan Conversion, the Additional Equity Investment and the Purchase
Commitment (together with the Exit Loan (as defined below), if made, the “Exit
Financing”) will be effected in connection with the implementation of an Amended
Plan, and will be subject to the satisfaction or waiver by MP of the conditions
to the Effective Date, as mutually agreed by MP and the Debtors (the “Plan
Conditions”), which Plan Conditions shall include the conditions set forth on
Exhibit B hereto.
 
Funding Fees; Breakup Fees
 
The Debtors will pay to MP a funding fee equal to 3% of the amount available
under the Exit Financing (i.e. a fee of $3,600,000, assuming the Exit Loan is
made) (the “MP Funding Fee”). The MP Funding Fee will be deemed earned on the
date the DIP Loan is made available (i.e., when the DIP Loan Closing Conditions
have been met or waived) and treated in the same manner as the principal amount
advanced to the Debtors in connection with the MP DIP Financing; accordingly,
the MP Funding Fee will accrue interest, and be repayable, in the same manner
and on the same dates as such principal.
 
In the event that, without the consent of MP, any person other than MP is
selected as the lead investor and plan sponsor in the Debtors (“Lead Investor”),
or the Debtors propose or the Bankruptcy Court otherwise confirms a Plan in
which MP is not the Lead Investor , then so long as MP has not breached its
obligations hereunder, MP shall be entitled to receive, in addition to the MP
Funding Fee, a cash payment equal to 3% of the total amount available under the
Additional Equity Investment, the Purchase Commitment and the Exit Loan (i.e. a
fee of $2,700,000, assuming the Exit Loan is made) (the “MP Breakup Fee”).
 

 
 

--------------------------------------------------------------------------------


 
Representations and Warranties
 
The Definitive Documentation shall contain representations and warranties usual
and customary for transactions of the type contemplated by this Term Sheet,
including, without limitation: (i) due organization and qualification; (ii)
capitalization; (iii) corporate power and authority (subject to required
approvals of the Bankruptcy Court); (iv) enforceability of the transactions;
(v) absence of conflicts with laws and material agreements; (vi) title to
properties and assets; (vii) compliance with laws and regulations; (viii)
payment of taxes and other obligations; (ix) labor matters and employee benefit
plans; (x) maintenance of assets and insurance, (xi) material contracts and
commitments; (xii) financial condition, including accuracy of financial
statements and absence of undisclosed liabilities; (xiii) absence of any
material adverse change; and (xiv) legal proceedings (other than as disclosed).
 
Affirmative Covenants
 
The Definitive Documentation shall contain affirmative covenants usual and
customary for transactions of the type contemplated by this Term Sheet,
including, without limitation: (i) delivery of periodic financial statements,
including weekly cash flow statements and other financial information reasonably
requested by MP; (ii) weekly (or on such other periodic basis as such
information is collated for management) reports of operating data, including,
for example, advance ticket sales and bookings, yield and load numbers, and
number of aircraft flying; (iii) conduct of business and existence; (iv)
maintenance of assets and insurance; (v) prompt notification of any material
event or litigation; (vi) immediate notification of any Event of Default (such
notification to be received by MP in no event later than one business day
following the occurrence of such Event of Default); and (vii) inspection of
assets, books and records, and reasonable access to management personnel.
 
Negative Covenants
 
The Definitive Documentation shall contain negative covenants usual and
customary for transactions of the type contemplated by this Term Sheet,
including, without limitation, restrictions on: (i) additional indebtedness;
(ii) dividends and repayment of existing debt; (iii) sale of aircraft, engines
or parts (including sale-leasebacks), business units, landing slots or other
assets; (iv) new leases and unscheduled lease payments; (v) unscheduled pension
payments; (vi) liens and negative pledge clauses; (vii) acquisitions, capital
expenditures outside the ordinary course and investments; (viii) transactions
with insiders; (ix) any imposition by the Debtors of surcharges under Section
506(c) of the Bankruptcy Code; and (x) any new claims entitled to a
superpriority under Section 364(c)(1) of the Bankruptcy Code.
 

 
 

--------------------------------------------------------------------------------


 
Events of Default and Remedies
 
The Definitive Documentation shall contain Events of Default with respect to the
MP DIP Financing usual and customary for transactions of the type contemplated
by this Term Sheet (each, a “DIP Loan Event of Default”), including without
limitation: (i) selection of any persons other than MP as the Lead Investor;
(ii) the Amended Plan is not confirmed by the Bankruptcy Court on or before
January 31, 2006 (the “Plan Confirmation Date”); (iii) the Amended Plan is
further amended, in a manner which materially adversely effect MP, without MP’s
consent; (iv) the Plan Conditions are not satisfied or waived on or before
February 28, 2006; (v) the expiration or termination of the Debtors’ Plan
exclusivity period; (vi) violation of any covenant (after notice and cure
periods, where customary); (vii) material inaccuracy of representations and
warranties when made or deemed to be made; (viii) any event of default occurring
under any material agreements and indebtedness; (ix) asserted invalidity by the
Debtors or any guarantor of any loan documentation or security interest in favor
of MP; (x) any Material Adverse Change, (xi) cross default of the MP DIP
Financing to any obligations of the Debtors under the Investment Agreement; and
(xii) failure of operating and financial performance of the Debtors to be
substantially in accordance with the progress points and the metrics set forth
in the Business Plan and the OpPlan 6.
 
Upon the occurrence of an Event of Default, MP may take any or all of the
following actions: (i) declare the DIP Loan Obligations to be due and payable;
(ii) terminate any further commitment to lend to the Borrower; and (iii)
exercise any other rights and remedies of a secured creditor.
 
Potential Agreement with Southwest
 
MP and the Debtors are currently engaged in discussions with Southwest
concerning possible amendment of the Codeshare Agreement. If those discussions
result in an Amended Codeshare Agreement between the Borrower and Southwest,
then it is anticipated that (1) Southwest would be released from its current
commitment to invest $30 million in the Parent in exchange for preferred stock
convertible into 27.5% of the Parent’s common stock (“the Southwest Investment
Commitment”); and (2) MP would loan to the Reorganized Companies on the
Effective Date, in addition to the other amounts to be made available pursuant
to this Term Sheet, $20 million (the “Exit Loan”), subject to the granting to MP
of appropriate collateral security in the assets of the Reorganized Companies
and on other terms to be established, for the purpose of enabling the
Reorganized Companies to repay amounts outstanding under the Southwest DIP.
 

 
 

--------------------------------------------------------------------------------


 
Governing Law
 
This Term Sheet and the Definitive Documentation shall be governed by the laws
of the State of New York (other than any conflict of laws rules thereof which
would lead to the application of the laws of any other jurisdiction). During the
pendency of the Cases, any dispute concerning the Term Sheet or any Definitive
Documentation shall subject to the exclusive jurisdiction of the Bankruptcy
Court.
 
Confidentiality
 
The existence and the terms of this Term Sheet shall remain confidential until
filed in the Cases or disclosed to parties-in-interest under appropriate
conditions of confidentiality.
 
Due Diligence
 
The Debtor shall cooperate with MP to enable it to perform a due diligence
investigation of the Debtors prior to the Effective Date.
 
   






 


--------------------------------------------------------------------------------




Exhibit A
to
Term Sheet
 
Terms of Issuance of New Common Stock to MP
 
 
1. Assuming agreement is reached with Southwest with respect to the matters
described under “Potential Agreement with Southwest”, the number of shares of
New Common Stock issuable to MP upon the DIP Loan Conversion and the Additional
Equity Investment will be equal to 69.75% of the total number of shares of new
common stock of the Parent outstanding on the Effective Date. The balance of
shares outstanding on the Effective Date will be held as follows: (1) 23.25% by
the Eligible Holders and/or MP in the form of Rights Offering Shares, and (2) 7%
by the unsecured creditors in the form of the Original Creditor Stock.
 
 
Upon exercise of all of the Warrants (assuming the condition to the issuance of
the Additional Warrants is met) and the Stock Options, the outstanding share
capital of the Parent would be held as follows: (1) 60.93% by MP, (2) 20.31% by
the Eligible Holders and/or MP in the form of Rights Offering Shares, (3) 6.12%
by unsecured creditors in the form of the Original Creditor Stock, (4) 3.64% by
unsecured creditors following exercise of the Warrants, (5) 5% by Parent’s
management following exercise of the Management Options, and (6) 4% by members
of ALPA following exercise of the ALPA Options.
 
 
In the event that an agreement is not reached with Southwest, then each of the
foregoing share percentages will be diluted by 27.5%.
 
2. Assuming agreement is reached with Southwest with respect to the matters
described under “Potential Agreement with Southwest”, MP will have the right to
appoint at least five of seven members of the Parent’s initial Board of
Directors and an equivalent proportion of members of the Board of Directors of
each of the Operating Subsidiaries. The remaining Directors on the initial Board
of Directors will be appointed as follows: one by the Parent’s current
management team, and (subject to the agreement of MP, and with respect to the
initial Board of Directors only) one by the Unsecured Creditors’ Committee of
the Debtors after consultation with those parties subscribing to a majority of
the Rights Offering Shares. In the event that an agreement is not reached with
Southwest, then one of the five members of the Board of Directors that would
have been appointed by MP will be appointed by Southwest.
 
3. In the event MP is not the Lead Investor and exercises its DIP Exchange
Option, it shall be entitled to certain minority shareholder protections to be
established in the Definitive Documentation including without limitation the
right to appoint at least two of seven members of the Parent’s Board of
Directors.
 

 
 


--------------------------------------------------------------------------------





Exhibit B
to
Term Sheet
 
Plan Conditions
 
The Plan Conditions shall include the following:
 
1.
The Bankruptcy Court shall have entered an order confirming the Amended Plan no
later than January 31, 2006, having previously entered an order approving such
Amended Plan and a related disclosure statement in form and substance reasonably
satisfactory to MP, and such orders, once entered, shall not have been modified
without MP’s prior written consent, reversed or vacated, and each such order
shall be in effect and not be stayed.

 
2. The Amended Codeshare Agreement shall have become effective (or will become
effective as of the Effective Date), and shall not have been further amended
without MP’s written consent.
 
3.
The ATSB Loan shall have been converted into long-term financing for the Parent
and/or the Operating Subsidiaries on the basis of the New ATSB Terms, and the
Southwest DIP shall have been converted into long-term financing for the Parent
and/or the Operating Subsidiaries, all in form and substance reasonably
satisfactory to MP.

 
4.
There shall be no pending or threatened strike, work stoppage or slow down or
other labor action which could materially disrupt the normal operations of the
Parent or the Operating Subsidiaries.

 
5.
The Borrower’s aircraft leases shall have been amended by agreement or by order
of the Bankruptcy Court (in form and substance reasonably satisfactory to MP)
substantially in accordance with the schedule for such amendments heretofore
delivered by the Debtors to MP and in accordance with OpPlan 6.

 
6.
No members of the senior management of the Debtors or other key employees of the
Debtors shall have resigned or otherwise had their employment with the Debtors
terminated, and the Debtors and (to the extent this condition has not been
fulfilled as of the closing of the MP DIP Loan) such employees shall have
entered into agreements in form and substance satisfactory to MP with respect to
retention of such employees by the Parent or the Operating Subsidiaries
following the effective date of an Amended Plan.

 
7.
All aspects of the approval process for the Amended Plan shall be reasonably
satisfactory to MP, and any further amendment to the Amended Plan shall be
approved by MP.

 
8.
All waiting periods imposed by applicable Law (including, without limitation,
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, if
applicable) in connection with the consummation of the Amended Plan and the
implementation of the Exit Financing shall have expired or been terminated
without any action having been taken by any court of competent jurisdiction
restraining, preventing or imposing materially adverse conditions upon such
transactions, and the Debtors and MP shall have received all material regulatory
approvals required for the consummation of the Amended Plan and the
implementation of the Exit Financing and for the reorganized Debtors to continue
to carry on their businesses without material change, each of which approvals
shall have become final.

 
 

--------------------------------------------------------------------------------


 
9.
The Debtors and MP shall have received all material contractual consents,
approvals, permits, authorizations, exemptions, consents, licenses and
agreements from third parties that are necessary for the consummation of the
Amended Plan and the implementation of the Exit Financing and for the
reorganized Debtors to continue to carry on their businesses without material
change, none of which shall contain any condition or restriction that, in MP’s
reasonable judgment, materially impairs the reorganized Debtors’ ability to
carry on their respective businesses.

 
10.
Such transaction documents as MP reasonably determines to be necessary to
consummate the Amended Plan and to implement the Exit Financing (“Transaction
Documents”) shall have been prepared, negotiated and, to the extent applicable,
executed by the applicable parties, and approval by the Bankruptcy Court of such
documents, as necessary, shall have been obtained. All such Transaction
Documents (in form and substance reasonably satisfactory to MP), to the extent
applicable, shall be in effect, shall not have been modified without MP’s
consent and the consummation of the transactions contemplated thereby shall not
be stayed, and all conditions to the obligations of the parties under such
Transaction Documents shall have been satisfied or effectively waived.

 
11.
All corporate and other proceedings to be taken by the Debtors in connection
with the Transaction Documents and the consummation of the transactions
contemplated thereby and by the Amended Plan and all documents incident thereto
shall have been completed in form and substance reasonably satisfactory to MP,
and MP shall have received all such counterpart originals or certified or other
copies of the Transaction Documents and such other documents as it may
reasonably request.

 
12.
Since the date of this Term Sheet, (A) no law shall have been promulgated,
enacted or entered that restrains, enjoins, prevents, materially delays,
prohibits or otherwise makes illegal the performance of any of the Transaction
Documents or the consummation of any of the transactions contemplated thereby or
by the Amended Plan; (B) no preliminary or permanent injunction or other order
by any governmental entity that restrains, enjoins, prevents, delays, prohibits
or otherwise makes illegal the performance of any of the Transaction Documents
or the consummation of any of the transactions contemplated thereby or by the
Amended Plan shall have been issued and remain in effect; and (C) no
governmental entity shall have instituted any proceeding that seeks to restrain,
enjoin, prevent, delay, prohibit or otherwise make illegal the performance of
any of the Transaction Documents or the consummation of any of the transactions
contemplated thereby or by the Amended Plan.

 
13.
The Articles of Incorporation and By-Laws of the Parent and the Operating
Subsidiaries shall be in form and substance reasonably satisfactory to MP, and
each such Articles of Incorporation shall have been filed with and accepted by
the Secretary of State of the State of Indiana and shall have become effective.

 
 

--------------------------------------------------------------------------------


 
14.
The persons designated by MP to become directors of the Parent and its Operating
Subsidiaries shall have been elected or appointed to their respective Boards of
Directors effective as of the Effective Date, and directors’ and officers’
liability insurance shall be available to such directors on terms and in an
amount of coverage reasonably satisfactory to MP.

 
15.
The representations and warranties of the Debtors set forth in the Definitive
Documentation shall be true and complete in all material respects as of the
Effective Date.

 
16.
No Material Adverse Change shall have occurred with respect to the Parent or the
Operating Subsidiaries since the New DIP Funding Date.

 
17.
There shall be no threatened or pending suit, action, investigation, inquiry or
other proceeding by or before any court of competent jurisdiction (excluding the
Cases or any other proceeding disclosed by the Debtors to MP in writing prior to
the execution of this Term Sheet) which is likely to have a material adverse
effect on the Debtors or materially impair MP’s ability to realize the benefits
and value of its investment in the Parent or the anticipated operation of the
Operating Subsidiaries.

 
18.
Immediately after the Effective Date, the Parent and the Operating Subsidiaries
shall be in compliance with the applicable statutory, regulatory and
interpretive restrictions regarding foreign ownership or control of U.S. air
carriers, it being understood that MP will use commercially best efforts to
obtain a favorable determination by the DOT with respect to its proposed
investment in the Parent.

 
19.
The Debtors shall have achieved certain operational and financial benchmarks to
be agreed to by the Debtors and MP in connection with the formulation of the
Amended Plan, including those benchmarks established in OpPlan 6.

 
20.
The DIP Loan Closing Conditions shall have been met or waived.

 
21.
Such other conditions as are usual and customary for investments by equity plan
sponsors in companies exiting from bankruptcy.

 





--------------------------------------------------------------------------------

